Hawes, Justice.
Appellant was arrested and charged with four separate offenses. The committing magistrate bound him over on all charges fixing his bond in the aggregate amount of $100,000. Appellant filed a petition for habeas corpus in the court of ordinary contending that the bond was excessive. Thereafter, the district attorney, on behalf of the Sheriff of Hancock County, filed a complaint seeking to enjoin Lowe and his attorney from further prosecuting the habeas corpus proceeding. The superior court granted the injunction and the appeal here is from the judgment. The appellee has filed in this court a motion to dismiss the appeal on the ground that the same is moot. That motion is supported by the affidavit of the district attorney. It shows that the charges against Lowe were submitted to the grand jury which returned a no bill as to one of the charges and true bills as to the other three; that he was subsequently tried on the three charges on which he was indicted and acquitted of one of those charges and found guilty as to the remaining two; and that he has received misdemeanor sentences of 12 months and 6 months to be served consecutively with respect to those convictions. That *578motion shows that it was served on counsel for the appellant.-No denial of the facts alleged in the motion and as shown by the affidavit attached thereto has been filed in this court by the appellant or his counsel. Under these circumstances, appellant is no longer being held under the alleged excessive bonds and the case has, therefore, become moot. For that reason, the motion to dismiss must be sustained. See Gravitt v. State, 221 Ga. 812 (147 SE2d 447).
Submitted April 9, 1973
Decided May 5, 1973.
Jordan D. Luttrell, for appellant.
Joseph B. Duke, District Attorney, for appellee.

Appeal dismissed.


All the Justices concur.